 1                                                                  Chief Judge Ricardo S. Martinez
 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT FOR THE
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8                                                     NO. CR18-294RSM
                            Plaintiff,
 9                                                     ORDER GRANTING DEFENDANT’S
            v.                                         MOTION TO CONTINUE REPORTING
10                                                     DATE CURRENTLY SET FOR MARCH
     MARINA BONDARENKO,                                25
11
                            Defendant.
12

13          This Court has considered Defendant’s Motion to Continue Reporting Date Currently

14   Set for March 25, the Government’s response, this proposed form of Order, and the records and

15   pleadings already on file. The defendant’s motion is hereby GRANTED. The Federal Bureau
16   of Prisons is hereby directed to issue a new reporting date on or after June 8, 2020.
17
            Dated this 16th day of March, 2020.
18

19

20

21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   UNITED STATES DISTRICT JUDGE
22

23   Presented by:

24
     s/Cooper Offenbecher
25   Attorney for Marina Bondarenko
26



       ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE                          Allen, Hansen, Maybrown
                                                                                 & Offenbecher, P.S.
      REPORTING DATE CURRENTLY SET FOR                                      600 University Street, Suite 3020
      MARCH 25 – 1                                                             Seattle, Washington 98101
      [CR18-294RSM]                                                                  (206) 447-9681
